Exhibit 10.1
RELEASE AND WAIVER
     THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the _____
day of ___________, 2010, and shall be effective as of February 1, 2011, by and
between ASHFORD HOSPITALITY TRUST, INC. (the “REIT”) and ALAN TALLIS (the
“Executive”).
     WHEREAS, the Executive, Ashford Hospitality Trust, Inc. (the “REIT”), and
Ashford Hospitality Limited Partnership (the “Operating Partnership”) have
entered into an Employment Agreement (the “Agreement”) dated effective as of
March 31, 2008, and providing certain compensation and severance amounts upon
the Executive’s termination of employment; and
     WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement,
to execute a release and waiver in the form set forth in this Termination
Release in consideration of the REIT and the Operating Partnership
(collectively, the “Company”) agreeing to provide the compensation and severance
amounts and agreeing to the other terms and conditions to become effective upon
the Executive’s termination of employment set out in this Termination Release,
and in accordance with the terms hereof and those other agreements referenced
herein; and
     WHEREAS, the Company and the Executive desire to settle all rights, duties
and obligations between them, including without limitation all such rights,
duties, and obligations arising under the Agreement or otherwise out of the
Executive’s employment by the Company on the terms and conditions set forth
herein;
     NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the parties agree
as follows:
     1. RELEASE.
     (a) The Executive knowingly and voluntarily releases, acquits, covenants
not to sue and forever discharges the Company, and their respective affiliates,
owners, parents, stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, divisions and subsidiaries
(collectively, the “Releasees”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, damages, causes of action,
suits, rights, costs, losses, debts and expenses of any nature whatsoever, known
or unknown, suspected or unsuspected, foreseen or unforeseen, matured or
unmatured, against them which the Executive or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold by reason of any matter, fact, or cause
whatsoever from the beginning of time up to and including the date of this
Termination Release, including without limitation all claims arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security

 



--------------------------------------------------------------------------------



 



Act of 1974, Texas Labor Code Section 21.001, et seq. (Texas Employment
Discrimination); Texas Labor Code Section 61.001, et seq. (Texas Pay Day Act);
Texas Labor Code Section 62.002, et seq. (Texas Minimum Wage Act); Texas Labor
Code Section 201.001, et seq. (Texas Unemployment Compensation Act); Texas Labor
Code Section 401.001, et seq., specifically Section 451.001 formerly codified as
Article 8307c of the Revised Civil Statutes (Texas Workers’ Compensation Act and
Discrimination Issues); and Texas Genetic Information and Testing Law, each as
amended, or any other federal, state or local laws, rules, regulations, judicial
decisions or public policies now or hereafter recognized, SPECIFICALLY EXCLUDING
from the scope of the release contained in this Termination Release, those
matters, considerations and future obligations of the Company set forth in
Section 8(c) and otherwise as set forth in the Agreement
     (b) The Executive represents that he has not filed or permitted to be filed
against any of the Releasees, any complaints, charges or lawsuits and covenants
and agrees that he will not seek or be entitled to any personal recovery in any
court or before any governmental agency, arbitrator or self-regulatory body
against any of the Releasees arising out of any matters set forth in Section
1(a) hereof. Notwithstanding anything in this Termination Release to the
contrary, nothing herein shall prevent the Executive from seeking to enforce his
rights under this Termination Release or the Agreement. Further, the Executive
does not, by virtue of his execution of this Termination Release, hereby waive
or release his rights to any benefits under the respective Company employee
benefit plans to which he is or will be entitled pursuant to the terms of such
plans in the ordinary course.
     (c) The Executive acknowledges that on or about each of March 21, 2008,
April 2, 2009, August 15, 2008 and March 24, 2010, the Executive was issued a
number of unvested restricted stock grants pursuant to the 2003 stock incentive
plan of the REIT (the “Stock Grants”), which Stock Grants are represented and
governed by separate written agreements entitled “Grant of Restricted Stock”
(the “Stock Grant Agreements”). Pursuant to the Stock Grant Agreements,
(a) 33.33% of the Stock Grants vest on each anniversary date of the issuance of
such Stock Grants over a period of three years, and (b) upon any resignation or
removal from employment with the REIT or its affiliates, all unvested Stock
Grants are forfeited by the Executive (the “Forfeiture Clause”). Notwithstanding
the Forfeiture Clause to the contrary, the REIT agrees to permit the Executive
to retain all unvested Stock Grants held as of the date hereof, which Stock
Grants will vest proportionately in the same timeframe as provided in each
respective Stock Grant Agreement, all as more specifically set forth on
Schedule 1 attached hereto; provided, however, it shall be a condition to the
vesting of any Stock Grants that the Executive shall not have breached any of
the terms and conditions of this Termination Release. In the event of a
material, uncured (after due notice and a reasonable opportunity to cure
provided to Executive) breach by the Executive of any of the material terms and
conditions of this Termination Release, all unvested Stock Grants shall be
forfeited by the Executive, and the Company and Executive will each retain all
rights, remedies and defenses available at law or in equity, except where
specifically waived or released hereunder.

 



--------------------------------------------------------------------------------



 



     (d) At all times prior to the date that 100% of the Stock Grants become
fully vested (i.e., March 24, 2013), the Executive will remain unemployed,
except (i) for the permitted activities described in Section 1(c)(i), (ii) and
(iii) of the Agreement, (ii) consulting work with the Company and its affiliates
as reasonably required by the Company from time to time, not in excess of 15 /
hours per week on average during any particular month, and (iii) following the
first anniversary of the date of this Termination Release, consulting work with
any other company or organization not in excess of fifteen (15) hours per week
on average during any particular month. Following the first anniversary of the
date of this Termination Release through March 24, 2013, the Company shall pay
the Executive for any such consulting work with the Company and its affiliates
at a rate of $400 per hour.
     (e) The parties agree that the Executive’s termination of employment is the
result of the voluntary resignation of the Executive, which is characterized
under the Agreement as a “Termination by Executive Without Good Reason”. The
Date of Termination is February 1, 2011.
     2. NON-DISPARAGEMENT. The Executive covenants and agrees he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company or their respective affiliates or their
respective officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing herein or in the Agreement shall preclude
the Executive from making truthful statements or disclosures that are required
by applicable law, regulation, or legal process.
     3. NON-SOLICITATION. The Executive covenants and agrees he shall not,
without the prior written consent of the Company, for a period ending three
(3) years from the Date of Termination (as defined in the Agreement), directly
or indirectly, whether for his own account or on behalf of any person, firm,
corporation, partnership, association or other entity or enterprise, solicit,
recruit, hire or cause to be hired any employees of the Company or any of their
affiliates, or any person who was an employee of the Company during the six
months preceding the Executive’s Date of Termination (as defined in the
Agreement), or solicit or encourage any employee of the Company or any of their
affiliates to leave the employment of the Company or any of such affiliates, as
applicable.
     4. NON-INTERFERENCE WITH COMPANY OPPORTUNITIES. The Executive understands
and agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and their
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any person, firm, corporation,
partnership, association or other entity or enterprise. Accordingly, Executive
agrees he shall not, directly or indirectly, whether for his own account or on
behalf of any person, firm, corporation, partnership, association or other
entity or enterprise, interfere with, solicit, pursue, or in any manner make use
of any such business opportunities.

 



--------------------------------------------------------------------------------



 



     5. ACKNOWLEDGMENT. The Company have advised the Executive to consult with
an attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release.
          BECAUSE THE EXECUTIVE IS OVER FORTY (40) YEARS OF AGE, HE HAS SPECIFIC
RIGHTS UNDER THE OLDER WORKERS BENEFITS PROTECTION ACT (“OWBPA”), WHICH
PROHIBITS DISCRIMINATION ON THE BASIS OF AGE, AND THAT THE RELEASES SET FORTH IN
THIS TERMINATION RELEASE ARE INTENDED TO RELEASE ANY RIGHT HE MAY HAVE TO FILE A
CLAIM AGAINST THE COMPANY ALLEGING DISCRIMINATION ON THE BASIS OF AGE.
          THE EXECUTIVE’S SIGNATURE BELOW CERTIFIES THAT THE COMPANY HAS
PROVIDED HIM WITH TWENTY-ONE DAYS (UNTIL DECEMBER ____, 2010) IN WHICH TO
CONSIDER AND ACCEPT THE TERMS OF THIS TERMINATION RELEASE BY SIGNING BELOW AND
RETURNING IT TO DAVID BROOKS, C/O ASHFORD HOSPITALTIY TRUST. EXECUTIVE HAS THE
RIGHT TO WAIVE THE TWENTY-ONE (21) DAY PERIOD BY EXECUTING THE TERMINATION
RELEASE AND DELIVERING THE EXECUTED ORIGINAL TERMINATION RELEASE TO THE COMPANY.
THE COMPANY HEREBY ADVISES EXECUTIVE THAT GRANTING SUCH WAIVERS IS VOLUNTARY AND
THAT ACCEPTANCE OF THIS TERMINATION RELEASE IS VOLUNTARY. IN ADDITION, EXECUTIVE
MAY RESCIND HIS ASSENT TO THIS TERMINATION RELEASE IF, WITHIN SEVEN (7) DAYS
AFTER HE SIGNS IT, HE DELIVERS A NOTICE OF RESCISSION TO THE COMPANY. TO BE
EFFECTIVE, SUCH RESCISSION MUST BE HAND DELIVERED OR POSTMARKED WITHIN THE SEVEN
(7) DAY PERIOD AND SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO DAVID
BROOKS, CHIEF OPERATING OFFICER AND GENERAL COUNSEL, ASHFORD HOSPITALITY TRUST,
14185 DALLAS PARKWAY, DALLAS, TX, 75254. IF THE TERMINATION RELEASE IS NOT
REVOKED OR RESCINDED WITHIN THE SEVEN (7) DAY PERIOD, THE TERMINATION RELEASE
SHALL BECOME BINDING ON THE PARTIES HERETO. HOWEVER, IF THE TERMINATION RELEASE
IS TIMELY REVOKED OR RESCINDED, THIS OFFER OF SETTLEMENT SHALL TERMINATE AND THE
TERMINATION RELEASE SHALL BE NULL AND VOID.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company have executed this
Termination Release under seal as of the day and year first above written.

                                Alan Tallis    
 
                    Ashford Hospitality Trust, Inc.    
 
               
 
  By:                                   David Brooks             Chief Operating
Officer    
 
                    Ashford Hospitality Limited Partnership    
 
                    By:   Ashford OP General Partner LLC    
 
               
 
      By:        
 
         
 
David Brooks    
 
          Vice President    

 



--------------------------------------------------------------------------------



 



Schedule 1
Unvested Stock Grants and Vesting Schedule

                      Stock Grant Issue   Total Unvested         Number of
Shares to   Date   Shares Outstanding     Vesting Date   Vest  
March 21, 2008
    0     N/A     0  
 
                   
August 15, 2008
    3,334     August 15, 2011     3,334  
 
                   
April 2, 2009
    64,867     April 2, 2011     32,433  
 
          April 2, 2012     32,434  
 
                   
March 24, 2010
    185,000     March 24, 2011     61,666  
 
          March 24, 2012     61,667  
 
          March 24, 2013     61,667  

Total Unvested Shares Outstanding = 253,201 shares

 